DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the application filed on 10/26/2021. 
Response to arguments
The previous claims objection to claims 10-13 and 16 are withdrawn responding to the amendments to claims 10-13 and 16. Claims 1-20 are allowed. 
Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closet prior arts are Sun et al. (U.S 2017/0048886) and Damnjanovic et al. (U.S 2016/00128095). 
Sun et al. (U.S 2017/0048886); discloses the first grant and the second grant each comprise an indication of a number of preceding transmission time intervals and a number of subsequent transmission time intervals in the downlink burst.
Damnjanovic et al. (U.S 2016/00128095); providing a UE may receive a grant in a first portion of a variable TTL and the UE may determine a duration of the variable TTI based on the grant and the UE may receive a subsequent grant in the variable TTI.
However, none of Sun, Damnjanovic and other prior arts of records fails to disclose or render obvious at least the claim limitations: as recited in claims 1, 6 and 17, “an uplink transmission method, comprising: determining, by a base station, a time length of a single transmission time interval t and a time delay correction value k corresponding to a service type, according to a transmitted service type, the single transmission time interval t being equal to 2n * 5m ms, m and n being integers, and k being an integer that is larger than or equal to -4; sending uplink (UL) grant signaling to a terminal, and indicating uplink transmission information of uplink data in the UL grant instruction signaling, the uplink transmission information comprising time for sending the uplink data the first time and a number of time for sending the uplink data, or the uplink transmission information comprising the time for sending the uplink data for the first time, the number of time for sending the uplink data and a time interval between every two times for sending the uplink data; informing the terminal of duration information of the single transmission time interval t, information of the time delay correction value k and the uplink transmission information; and receiving the uplink data transmitted by the terminal according to the duration information of the single transmission time interval t, the information of the time delay correction value k and the uplink transmission information, to implement an uplink transmission”. 
Claims 2-5, 7-16 and 18-20 further limit the allowed claims, therefore they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
11/05/2021